1 F.3d 1232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rocky James BRYANT, Plaintiff-Appellant,v.NORTH CAROLINA PRISONER LEGAL SERVICES, INCORPORATED,Defendant-Appellee.Rocky James BRYANT, Plaintiff-Appellant,v.NORTH CAROLINA PRISONER LEGAL SERVICES, INCORPORATED,Defendant-Appellee.Rocky James BRYANT, Plaintiff-Appellant,v.NORTH CAROLINA PRISONER LEGAL SERVICES, INCORPORATED,Defendant-Appellee.
Nos. 92-6339, 92-6340, 93-6563.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 2, 1993.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-91-767-BR)
Rocky James Bryant, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Rocky James Bryant filed a 42 U.S.C. Sec. 1983 (1988) complaint against the North Carolina Prisoner Legal Services (NCPLS) alleging denial of access to the courts.  The district court dismissed the case as frivolous.  Bryant filed three notices of appeal in this case.  He appealed the dismissal of his complaint, No. 93-6563, and the district court's denial of his motions to reconsider and amend his complaint,* Nos. 92-6339 and 92-6340.


2
In No. 93-6563, we affirm the district court's dismissal of the complaint because NCPLS and its attorneys are not state actors amenable to suit under 42 U.S.C. Sec. 1983.  See Polk County v. Dodson, 454 U.S.


3
312 (1981).  Because the complaint was frivolous, the district court's denial of Bryant's motions to reconsider and amend, appealed in Nos. 92-6339 and 92-6340, was proper.


4
Accordingly, we deny Bryant's motions for appointment of counsel and affirm the district court's orders.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Bryant's amendment sought to add an additional claim to his complaint